MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                          Nov 20 2015, 9:02 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Brian J. May                                            Gregory F. Zoeller
South Bend, Indiana                                     Attorney General of Indiana
                                                        Justin F. Roebel
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Shyheem Jones,                                          November 20, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A04-1504-CR-333
        v.                                              Appeal from the St. Joseph
                                                        Superior Court
State of Indiana,                                       The Honorable John M.
Appellee-Plaintiff                                      Marnocha, Judge
                                                        Trial Court Cause No.
                                                        71D02-1403-MR-2



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1504-CR-333 | November 20, 2015   Page 1 of 5
[1]   Shyheem Jones appeals his conviction for Murder,1 a felony. Jones argues that

      the evidence was insufficient to rebut his claim of self-defense. Finding the

      evidence sufficient, we affirm.


                                                    Facts
[2]   On March 18, 2014, a group of people met on a street in South Bend to create a

      music video. At some point, Jones shot Cornell Taylor, who later died of his

      injuries. On March 19, 2014, the State charged Jones with murder. Jones’s

      jury trial took place from March 23 through March 26, 2015.


[3]   At the trial, witnesses offered multiple versions of the incident. Daylin

      Anderson, a friend of both Jones and Taylor, testified that he was approaching

      the group of people when he heard shots and saw Jones to his right, holding a

      gun, and observed Taylor on the ground. Anderson did not hear any yelling,

      screaming, or requests for help before the shooting. Brilan Williams testified

      that although he has poor eyesight and could not see what was occurring, he

      saw arms swinging but heard no screaming, yelling, or calls for help. Williams

      assumed that the participants were just playing around. He then heard three

      shots and was hit by a bullet in his shoulder as he was running from the scene.




      1
          Ind. Code § 35-42-1-1.

      Court of Appeals of Indiana | Memorandum Decision 71A04-1504-CR-333 | November 20, 2015   Page 2 of 5
[4]   Terrence Patterson, an inmate in a cell adjoining Jones’s, testified that Jones

      had told Patterson that he shot Taylor as revenge because Taylor had killed

      someone close to Jones. Jones told Patterson that he had been waiting for an

      opportunity to kill Taylor. Alvin Blade, another inmate who encountered Jones

      in jail, testified that Jones told Blade that he had shot Taylor because Taylor

      had been “disrespecting the southeast side.” Tr. p. 566.


[5]   Jones asserted a claim of self-defense and testified in support of that claim. He

      testified that as he approached the group of people on the street, Taylor

      punched him in the face. Then, according to Jones, multiple people began

      punching and kicking him. Jones testified that he was punched twenty to thirty

      times and kicked multiple times. When he saw “a pistol fall out” of someone’s

      clothing and heard someone saying, “[s]hoot that ni**er, shoot that ni**er,” he

      reached for his own gun. Id. at 722-23. Jones claims that he fired multiple

      times without looking while his left arm was covering his eyes. Jones testified

      that he feared for his life and suffered gashes and knots on his head from the

      fight. He admits that he never sought medical treatment for the injuries.

      Jones’s girlfriend also testified, corroborating his version of the incident.


[6]   Following the trial, the jury found Jones guilty as charged. On April 22, 2015,

      the trial court sentenced Jones to fifty-five years imprisonment. Jones now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1504-CR-333 | November 20, 2015   Page 3 of 5
                                     Discussion and Decision
[7]   Jones’s sole argument on appeal is that the evidence is insufficient to support

      his conviction. More specifically, he argues that the evidence is insufficient to

      negate his claim of self-defense.


[8]   A valid claim of self-defense is legal justification for an otherwise criminal act.

      Coleman v. State, 946 N.E.2d 1160, 1165 (Ind. 2011). To prevail on a claim of

      self-defense, a defendant must show that (1) he was in a place where he had a

      right to be; (2) he acted without fault; and (3) he had a reasonable fear of death

      or great bodily harm. Id. Once the defendant raises a self-defense claim, the

      State bears the burden of disproving at least one of the necessary elements.

      Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002). The standard of review for a

      challenge to the sufficiency of the evidence rebutting a claim a self-defense is the

      same as the standard for any sufficiency of the evidence claim. Randolph v.

      State, 755 N.E.2d 572, 576 (Ind. 2001). Therefore, we will neither reweigh the

      evidence nor assess witness credibility, and we will not disturb the verdict if

      there is sufficient evidence of probative value supporting the conclusion of the

      trier of fact. Id.


[9]   Here, two eyewitnesses testified that they did not hear or otherwise observe 2

      any altercation, yelling, screaming, or pleas for help before Jones shot Taylor.

      Two inmates testified that Jones told them that he killed Taylor intentionally in



      2
        Williams did testify that he saw arms swinging. But because he did not hear anything indicating an actual
      altercation, he assumed that people were just playing around.

      Court of Appeals of Indiana | Memorandum Decision 71A04-1504-CR-333 | November 20, 2015          Page 4 of 5
       retaliation for prior acts. While Jones and his girlfriend offered a different

       version of events, the jury was free to disbelieve their self-serving testimony

       and, instead, to credit the testimony of the eyewitnesses and the inmates. The

       evidence in the record is sufficient to rebut Jones’s claim of self-defense and,

       consequently, to support Jones’s conviction.


[10]   The judgment of the trial court is affirmed.


       Bradford, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1504-CR-333 | November 20, 2015   Page 5 of 5